Citation Nr: 0207847	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  96-38 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
January 1946.  He has been represented throughout his appeal 
by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1995, by the Pittsburgh, Pennsylvania Regional Office 
(RO), which determined that the veteran's claim for 
hypertension was not well-grounded.  The notice of 
disagreement with that determination was received in May 
1996.  The statement of the case was issued in July 1996, and 
the veteran's substantive appeal was received in July 1996.  
The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in September 1996.  A 
transcript of that hearing is of record.  The hearing 
officer's decision was entered in October 1996.  Following 
the receipt of additional VA medical records, a supplemental 
statement of the case (SSOC) was issued in July 1998.  

In June 1999, the Board remanded the case to the RO in order 
to schedule the veteran for a requested hearing before a 
member of the Board.  In correspondence dated in August 2000, 
the veteran notified the RO that he no longer wanted a 
hearing.  In November 2000, additional evidence was received 
in support of the veteran's claim.  He waived initial RO 
consideration of this evidence.  In January 2001, the Board 
again remanded the case to the RO for still further 
development.  A VA compensation examination was conducted in 
April 2000, and another SSOC was issued in April 2002.  The 
appeal was received at the Board in June 2002.  


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the present case has been completed by the RO.  

2.  There is no competent evidence of hypertension during 
service, or within one year after separation from military 
service.  

3.  The competent medical evidence first shows hypertension 
several years after the veteran's period of active service, 
and there is no competent evidence that relates this 
disability to service, including a service-connected 
disability.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The basic facts in this case may be briefly described.  The 
records show that the veteran entered active duty in January 
1951.  The service medical records, including the pre-
induction examination of October 1950, as well as the 
separation examination conducted in February 1953, are 
negative for any complaints, findings or diagnosis of high 
blood pressure.  The preinduction examination reflects a 
blood pressure reading of 138/72, and separation examination 
reflects a blood pressure reading of 120/84; chest x-rays 
were negative.  

VA medical records, including examination and hospital 
reports, dated from September 1953 to February 1960, reflect 
clinical evaluation of an orthopedic condition.  These 
records are completely silent with respect to any complaints, 
findings or diagnoses of hypertension.  VA medical records 
dated from February 1980 through May 1982 are negative for 
any complaints, findings or diagnoses of hypertension. VA 
medical records dated from January to June 1992 reflect 
clinical evaluation of an orthopedic condition.  These 
records do not reflect any complaints, findings or diagnoses 
of hypertension.  

VA outpatient treatment reports dated from November 1991 to 
March 1992, show that the veteran received clinical 
evaluation and treatment for hypertension.  During a clinical 
visit in January 1992, the veteran indicated that his blood 
pressure had been up for approximately one week; blood 
pressure reading was 184/100 sitting, and 170/90 standing.  
The assessment was increased blood pressure, probably 
secondary to pain.  In February 1992, the veteran was seen 
for follow up evaluation; blood pressure reading was 160/92 
sitting in the right arm; the assessment was hypertension, 
better but not yet adequate control from increased Prazosin.  

VA and private treatment records dated from October 1991 
through December 1993, show that the veteran received ongoing 
clinical evaluation and treatment for several disabilities, 
including hypertension.  Treatment reports dated in May and 
August 1993 reflect diagnoses of hypertension.  The report of 
a VA examination conducted in March 1995, as well as a 
private medical statement dated in May 1995, reflect 
evaluation solely of an orthopedic disability; these report 
do not reflect any complaints, findings or diagnoses of 
hypertension.  The report of a VA examination in July 1996 
reflects evaluation solely for an orthopedic disability; and 
does not reflect any complaints, findings or diagnoses of 
hypertension.  

At his personal hearing in September 1996, the veteran 
maintained that his multiple service-connected disabilities 
caused a worsening of his hypertension.  The veteran stated 
that he had no problems with hypertension prior to military 
service.  He reported that he was initially diagnosed with 
hypertension about 15 years previously.  He testified that as 
his physical wounds deteriorated and he experienced increased 
pain, his blood pressure increased.  

Submitted at the hearing were private treatment notes dated 
from February 1996 to March 1996 reflecting evaluation of a 
musculoskeletal disability; the examiner noted that there was 
a general medical history of hypertension, some 
atherosclerotic heart disease, and hypercholesterolemia.  A 
physical examination revealed a blood pressure reading of 
140/80; no pertinent diagnosis was reported.  

VA examination reports dated in June and July 1997 consists 
of clinical findings and radiographic studies pertaining to 
an orthopedic disorder.  Similarly private treatment reports 
dated from January to March 1999 reflect clinical evaluation 
of an orthopedic disorder.  VA progress notes dated from May 
1999 to August 1999 show that the veteran received ongoing 
evaluation and treatment for several disabilities, including 
hypertension.  A progress note dated in May 1999 reflect a 
diagnosis of hypertension, benign, onset in 1980.  

Private treatment reports dated from August to September 
2000, reflect clinical evaluation primarily of an orthopedic 
disorder.  

Received in January 2002 were medical records, both VA as 
well as private treatment reports, dated from May 1982 
through April 2001, which show that the veteran received 
evaluation and treatment over the years for several 
disabilities including hypertension.  These records indicate 
that the veteran was seen at a VA medical center in May 1982 
for evaluation; blood pressure readings ranged from 166/94 to 
172/109.  It was noted that the veteran had no symptoms at 
present; it was also noted that the veteran was borderline 
hypertensive-moderate at present.  The pertinent diagnosis 
was hypertension, high moderate.  

The veteran was afforded a VA examination in April 2002, at 
which time it was noted that he was diagnosed with 
hypertension back in May 1982 at the VA hospital; there were 
no symptoms recorded but treatment was started at that time.  
It was also noted that the veteran had been on several 
different medicines over the years.  His examination showed 
sitting blood pressure in the left arm of 150/78, and in the 
right arm of 140/72.  He had a systolic murmur, Grade III-
IV/VI, and he had radiation to the right carotid area.  There 
was no peripheral edema; his pulse was 80 and regular.  The 
diagnosis was essential hypertension controlled.  

The examiner concluded that the veteran did have 
hypertension, but he saw no evidence that his active duty 
caused or aggravated his hypertension.  The examiner observed 
that hypertension was not diagnosed until at least 30 years 
after his separation from active duty.  The examiner added 
that while there was a correlation between pain and blood 
pressure, in that physical discomfort, stress, worry or 
excitement causes the blood pressure to go up, there was no 
medical evidence that one becomes clinically hypertensive 
secondary to pain.  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  

On full review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
law have been complied with during this appeal.  
Specifically, the July 1996 statement of the case, the 
September 1996 hearing, the July 1998 supplemental statement 
of the case, the June 1999 Board remand, the January 2001 
Board remand, and the April 2002 supplemental statement of 
the case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103(a) of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  

The RO advised the veteran of reported records it was unable 
to obtain, and asked him to submit these records.  It thereby 
fulfilled its duty to advise him of what records it would 
obtain and what records he was responsible for obtaining.  
The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.

The Board further notes that the VA examination report 
contains the information necessary to evaluate the veteran's 
claim.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, VCAA does not apply.  Wensch v. 
Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In this 
case all available records have been obtained, the veteran 
has been afforded the necessary examination, and been 
informed of the evidence needed to substantiate the claim.  
Therefore, there is no need for further assistance under the 
VCAA.

III.  Legal analysis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To prove service 
connection, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
hypertension, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection will also be awarded where a service 
connected disease or disability causes or aggravates a 
claimed disease or disability.  38 C.F.R. § 3.310(a) (2001); 
see Allen v. Brown, 7 Vet App 439 (1995) (holding that 
service connection will be granted for the degree of 
permanent aggravation of a non-service connected disease or 
disability caused by a service-connected disease or 
disability).

Lay persons are not competent to offer opinions as to medical 
diagnosis or causation.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The post-service medical records contain competent evidence 
of current hypertension.  However, there is no evidence that 
the veteran's current hypertension is related to service.  
Significantly, there were no references to any clinical 
manifestation of hypertension during the veteran's period of 
active service.  In addition, the post-service medical 
records do not show manifestations of hypertension until May 
1982, long after veteran's separation from service.  

There is no competent evidence relating the current 
hypertension to service.  The only competent evidence on this 
question was supplied by the VA examination in April 2002.  
That examiner found no evidence that the veteran's active 
duty had caused or aggravated his hypertension.  

The veteran's main contention is that his service-connected 
musculoskeletal disabilities cause pain, which in turn lead 
to the development of hypertension.  The evidence in support 
of this contention consists of the January 1992 report that 
he was experiencing increased blood pressure due to pain.  
The evidence against the veteran's theory consists of the 
opinion from the examiner who conducted the April 2002 VA 
examination.  The examiner clearly found that pain was not a 
known cause of hypertension.  This opinion is not 
inconsistent with the opinion expressed in January 1992.  
Both the examiner and the medical professional providing the 
January 1992 opinion recognized that pain could cause blood 
pressure to rise.  However, the January 1992 opinion does not 
say that the veteran's hypertension was caused or permanently 
worsened by pain.  

The VA examiner went further in the April 2002 opinion to 
note that pain could not cause clinical hypertension.  The 
examiner essentially concluded that pain did not cause a 
permanent worsening of clinical hypertension inasmuch as it 
is a normal psychophysiologic response.  In reaching this 
opinion, the VA examiner reviewed the veteran's claims file 
and medical records.  

In short, the evidence does not reflect that the veteran's 
current hypertension was incurred in or aggravated during 
active service.  Nor is there any evidence that the veteran 
developed hypertension to a compensable degree within the 
first post-service year.  Moreover, there is no probative 
medical evidence that the veteran's hypertension is 
proximately due to or the result of a service-connected 
disease or injury.  The preponderance of the evidence is 
against the veteran's claim for service connection for 
hypertension, and his appeal is denied.  As the evidence is 
not in approximate balance, the benefit of the doubt rule is 
not for application.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

